

116 S4978 IS: Israel CENTCOM Reclassification Act
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4978IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. Cotton (for himself, Mr. Cramer, Mr. Tillis, Mrs. Blackburn, Mr. Wicker, Mr. Hawley, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a study and report on a potential transfer of Israel to the area of responsibility of United States Central Command.1.Short titleThis Act may be cited as the Israel CENTCOM Reclassification Act.2.Study and report on potential transfer of Israel to area of responsibility of United States Central Command(a)FindingsCongress makes the following findings:(1)Israel is a vital diplomatic, economic, and security partner of the United States.(2)The United States, Israel, and certain neighboring Arab countries cooperate on security matters to counter shared regional threats, such as Iran.(3)The normalization of ties between Israel and the United Arab Emirates, the normalization of ties between Israel and the Kingdom of Bahrain, and the announcement by Israel and Sudan that such countries will pursue the normalization of ties have dramatically changed the security environment in the Middle East in favor of peace and cooperation between Israel and neighboring Arab countries.(4)In assigning the geographic boundaries of unified combatant commands, the Unified Command Plan specifically requires the Chairman of the Joint Chiefs of Staff to consider whether the current geographic boundary between the United States Central Command and European Command through the Middle East could create command conflicts in the context of a major regional conflict in the Middle East region..(5)The current placement of Israel within the area of responsibility of the United States European Command may not optimize coordination among the United States, Israel, and other partners in the Middle East on issues of regional security.(6)Efforts to improve coordination between the Israel Defense Forces and the United States Central Command are underway and have made meaningful progress in the past decade.(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should consider opportunities to strengthen shared deterrence and foster deeper coordination between the United States and its allies and partners in the Middle East on vital defense activities, including military operations, combined exercises, strategic planning, theater missile defense, and pre-positioning of United States weaponry in the region.(c)Study(1)In generalThe Secretary shall instruct the Joint Chiefs of Staff or one or more other appropriate individuals to conduct a study on a potential transfer of Israel from the area of responsibility of the United States European Command to the area of responsibility of the United States Central Command.(2)ElementsThe study required by paragraph (1) shall include the following:(A)An overall assessment of the feasibility and advisability of transferring responsibility for Israel from the United States European Command to the United States Central Command, including any impact on the security of Israel and the operational, readiness, training, personnel, and budgetary implications for the United States.(B)An assessment of the advantages and disadvantages associated with such a transfer, including an evaluation of the necessary steps to ensure continuity of North Atlantic Treaty Organization activities with Israel and joint United States-Israel missile defense training and contingency planning.(C)An assessment of the advantages and disadvantages associated with retaining the status quo.(D)Consideration of the views of the Minister of Defense of Israel and the head of the Israel Defense Forces, including with respect to the potential impact on the operations and readiness of Israel.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the results of the study conducted under subsection (c).(2)FormThe report required by paragraph (1) shall be submitted in classified form together with an unclassified summary.